DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japan Application No. 2020-022563 was received on 09 March 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 12 February 2021 have been considered by the examiner.

Drawings
The drawings filed on 12 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes an image forming apparatus having a moisture content calculator configured to calculate a change in a moisture content of the ink in the sheet based on a difference between a first moisture content and a second moisture content, the first moisture content being based on the received light quantity of the first reflected light, the second moisture content being based on the received light quantity of the second reflected light; and a curling amount calculator configured to calculate a curling amount of the sheet based on the change in the moisture content.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-11 are allowable because they are dependent on claim 1.

Ishimoto discloses an image forming apparatus (Fig. 1; ¶0001) comprising: 
a feeder configured to feed a sheet (Fig. 1; ¶0029; paper feeding roller 4); 
a conveyance section configured to convey the sheet (Fig. 1; ¶0029; conveyance rollers 5, 6); 
an image forming section (16) configured to form an image on the sheet conveyed by the conveyance section (¶0028-0029); 
a first light emitter configured to emit light toward the sheet (Figs. 1-2; light emitting element 37a; ¶0033-0035); 
a first light receiver configured to receive first reflected light reflected by the sheet (Figs. 1-2; light receiving element 38a; ¶0033-0035); 
(Figs. 1-2; light emitting element 37b; ¶0033-0035); 
a second light receiver configured to receive second reflected light reflected by the sheet (Figs. 1-2; light receiving element 38b; ¶0033-0035); 
a measuring section configured to measure a received light quantity of each of the first reflected light and the second reflected light (¶0036-0038); 
Ishimoto does not disclose using an ink, a moisture content calculator configured to calculate a change in a moisture content of the ink in the sheet based on a difference between a first moisture content and a second moisture content, the first moisture content being based on the received light quantity of the first reflected light, the second moisture content being based on the received light quantity of the second reflected light; and a curling amount calculator configured to calculate a curling amount of the sheet based on the change in the moisture content.

JP 2016218301A to Shibahara discloses a light sensor to determine curl or a sheet based on a light receiver and the light received from the sensor, however Shibahara does not disclose a moisture content calculator configured to calculate a change in a moisture content of the ink in the sheet based on a difference between a first moisture content and a second moisture content, the first moisture content being based on the received light quantity of the first reflected light, the second moisture content being based on the received light quantity of the second reflected light; and a curling amount calculator configured to calculate a curling amount of the sheet based on the change in the moisture content.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547. The examiner can normally be reached M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853